Opinion by
Mr. Justice Frazer,
Plaintiff entered into an agreement with defendants for tbe purchase of “a certain lot of land owned by the female signer hereof, situate on East Avenue, Worden Place, Harvey’s Lake, Lake Township, Luzerne County, Pennsylvania, said plot being fifty feet in front on East Avenue and sixty-three feet more or less in depth, and improved with a small frame dwelling house.” Plaintiff subsequently tendered the consideration in accordance with the terms of the agreement; defendants, however, refused to convey, whereupon plaintiff filed this bill for specific performance. The defense is the writing did not sufficiently describe the land within the statute of frauds. From a decree in plaintiff’s favor defendants appealed.
The bill, as amended, avers the land described in the agreement is the only land owned by defendant, Ella B. Jones, “the female signer,” on East Avenue, Worden Place, Harvey Lake, Lake Township, Luzerne County, Pennsylvania, and that it was part of land conveyed to her by deed duly recorded, the volume and page of the deed book being recited. The answer admits these averments and the court below found the facts as stated.
*419The statute of frauds requires land conveyed to be described with such certainty and definiteness as to avoid the necessity of resorting to parol proof to determine the property the parties intended should be transferred. If this appears, the actual identification of the land itself may be properly the subject of parol proof. “It is quite impossible in most cases so to describe land as to avoid the necessity of parol proof for its identification; for, whether it be described by metes and bounds, by monuments erected upon the ground, or by adjoiners, its identification necessarily becomes the subject of parol proof”: Phillips v. Swank, 120 Pa. 76, 85. “If the subject-matter, the land, be described, we admit evidence in order to apply the description to the land; but we cannot admit parol evidence, first, to describe the land sold, and then, to apply the description”: Ferguson v. Staver, 33 Pa. 411, 413. The various applications of the rule have been recently discussed by this court in Shaw v. Cornman, 271 Pa. 260, where we held an offer to sell “the place you now occupy” followed by acceptance and giving of a receipt for payment on account in which the property was referred to by street number in a designated city was sufficient to satisfy the statute of frauds.
In this case the description designates the property as a certain lot owned by the woman signer and is complete in description except as to the precise location on East Avenue, which is given as Worden Place, thus fixing the property at a definite part of the avenue. We have the precise locality thus confined within narrow limits. These facts distinguish the case from Mellon v. Davison, 123 Pa. 298, where the property was located as “fronting about 190 feet on the P. R. R. in the 21st Ward, Pittsburg, Pa.,” and Weisenbefger v. Huebner, 264 Pa. 316, where the city in which the property was located was not mentioned the only description being the “property at 3 & Spruce,” and bring it within the reasoning of Ranney v. Byers, 219 Pa. 332, and other cases, which held the designation of a property by a particular *420name sufficient description within the statute. It being also conceded that Mrs. Jones owns but one piece of land in the particular locality, this fact would tend to eliminate any difficulty in identifying the property.
The contract calls for a frontage of 50 feet with a depth of 63 feet “more or less,” while the bill avers a frontage of 60 feet and a depth of 75 feet “more or less.” Inasmuch as the decree entered by the court below merely ordered a conveyance of the land described in the contract, defendants have no just cause to complain.
The decree of the court below is affirmed at the costs of appellants.